Citation Nr: 1642025	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hands. 

2.  Entitlement to an initial compensable rating for hypertension. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an  October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter. 

The Board notes that the Veteran's appeal initially included the issue of service connection for bilateral flatfeet.  However, in his May 2013 Substantive Appeal, he limited his appeal to the issues of entitlement to service connection for arthritis of the bilateral hands and entitlement to an initial compensable evaluation for hypertension. 

The Board also notes that the Veteran submitted a Notice of Disagreement in December 2015 with the RO's November 2015 rating decision which continued a 10 percent evaluation for right knee strain with minimal degenerative joint disease. However, the RO issued a Statement of the Case (SOC)in August 2016.  To date, the Veteran has not perfected an appeal as to that issue.  As such, the issue is not before the Board at this time and no further consideration is necessary.

Additionally, it appears from the Veterans Benefits Management System (VBMS) that additional VA treatment records have been associated with the Veteran's claims, but not yet considered by the Agency of Original Jurisdiction (AOJ).  The Veteran did not submit a waiver of the AOJ's consideration of that evidence.  Nevertheless, this decision remands the claims for further development, and the AOJ will have the opportunity to consider the evidence submitted since the May 2013 SOC on remand.  See 38 C.F.R. § 20.1304.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account those electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2011 in connection with his claim for service connection for arthritis of the bilateral hands at which time the examiner indicated that the Veteran had a normal bilateral hand and finger examination and normal x-rays with the exception of minimal decreased range of motion.  The examiner concluded that there was insufficient pathology for a diagnosis with respect to the bilateral hands and fingers.  The Veteran has since testified that he developed bilateral hand arthritis as a result of in-service cold weather exposure and has had ongoing pain in his hands and fingers thereafter.  In addition, he reported that he had fractured his left wrist in service.  See Board Hearing Transcript at 11-13.  A review of the Veteran's VA treatment records shows that the Veteran was treated for chronic pain in the fingers of both hands.  Upon examination, he was noted to have minimal distal interphalangeal joint flexor contracture in some fingers.   See  February 2013 VA treatment record.   Based on the foregoing, the Board finds that a remand is necessary to afford the Veteran another VA examination and medical opinion to determine the nature and etiology of any arthritis of the bilateral hands that may be present.

The Veteran was last afforded a VA examination in January 2011 at which time he was assessed as having hypertension noted to be under good control.  During the hearing, the Veteran testified that his diastolic pressure was high notwithstanding the medications he was taking.  In addition, his representative asserted that the Veteran's hypertension had worsened.  See Board Hearing Transcript at 4-6.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377  (1994).

During the hearing, the Veteran identified ongoing treatment from Dr. M.B. of S.F.M. for his service-connected hypertension.  Since VA has notice of outstanding private medical records that are potentially relevant to the claim on appeal, there is a duty to attempt to obtain these records.  Therefore, on remand the AOJ should obtain any outstanding private medical records.  While the case is on remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for arthritis of the bilateral hands and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should be made for any relevant private treatment the Veteran has received, including from the provider identified during the August 2016 Board hearing, Dr. M.B. of S.F.M.  See Board Hearing Transcript at 8.

The AOJ should secure any outstanding VA treatment records. 

2.  Once all available, relevant medical records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology of any arthritis of the bilateral hands that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The Veteran has contended that he has arthritis of the bilateral hands as a result of in-service cold weather exposure.  He also stated that he fractured his left wrist during service.  

The examiner should state whether the Veteran has arthritis of the bilateral hands. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including exposure to cold weather. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.   The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's hypertension under the rating criteria.  In particular, the examiner should discuss whether the Veteran has a history of diastolic pressure predominantly 100 or more and whether he requires continuous medication for control.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

5.  The case should then be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the May 2013 statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




